Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claim 25, filed 11/06/2020 have been fully considered but they are not persuasive. 
Regarding the arguments in section IV of the remarks, Surply does have suction in occurring in the system, note Fig. 5 where Ft  occurs aft of the fan, a suction force would need to occur at that suction outlet. As understood from the claim language of claim 25, active suction (i.e. from a pump) does not need to occur and one of the embodiments of claim 25 is a passive system which would describe Surply, embodiment depicted in fig. 5. The system would be understood as an active system in the embodiment of fig. 8 where a valve is use to modulate the airflow injection. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,640,986 (Surply).

Regarding claim 25, Surply teaches a method of conducting active flow control in a ducted fan (Fig. 7) or fan-in-wing aircraft having a fan (140) within a duct (100) defining a duct wall, the method comprising: passively (embodiments without the use of a valve) or actively removing air (embodiments with the use of a valve, Col. 6, Lines 14-19) from a position relative to a blade tip (tip of element 108/140 (for clarity since Fig. 5 calls blade 140 of the specification as 108 in the drawings, believed to be an 
wherein the position is in a diffuser section of the duct (100) under a plane defined by rotation of the blade at a quarter chord point of the blade tip and disposed at a distance from the plane approximately equal to a distance between a leading edge of the blade tip and a trailing edge of the blade tip (although the chord length is not stated, the air would be removed at any point aft of the fan so long as sufficient pressure exists).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,640,986 (Surply), in view of U.S. Patent 6,899,302 (Hassan).

Regarding claim 18, Surply teaches a method of conducting active flow control in a ducted fan (Fig. 7) or fan-in-wing aircraft having a fan (element 108/140 (for clarity since Fig. 5 calls blade 140 of the specification as 108 in the drawings, believed to be an error)) within a duct (100) defining a duct wall
Surply does not teach actively sucking air through one or more suction outlets in the duct wall from a position relative to a blade tip of a rotatable blade of the fan, through one or more suction outlets in the duct wall.
Hassan teaches an active flow control method for improving the efficiency of airfoils for the purposes of delaying or eliminating boundary layer separation (abstract). Hassan further teaches actively sucking air through a pump (element 36) through one or more suction outlets (elements 32 and/or 34, Fig. 2)
It would have been obvious to one of ordinary skill in the art to have modified Surply with the teachings of Hassan to provide a pump within the duct to allow for actively sucking air through suction outlets. Doing so, 
Surply further teaches wherein the position is in a diffuser section of the duct (element 100) under a plane defined by rotation of the blade at a quarter chord point of the blade tip and disposed at a distance from the plane approximately equal to a distance between a leading edge of the blade tip and a trailing edge of the blade tip (although the chord length is not stated, the air would be removed at any point aft of the fan so long as sufficient pressure exists).


Regarding claim 21, Surply as modified above teaches the method of claim 18.
Surply does not teach semi-annulus air extraction, wherein the air is actively sucked from a windward side of the duct only under the blade.
A person of ordinary skill in the art would have to try two different modes, the first being a windward side semi-annulus air extraction and the second being the leeward side semi-annulus air extraction. It would have been obvious to one of ordinary skill to have try a mode using semi-annulus air extraction from a windward side. 

Regarding claim 22, Surply as modified above teaches comprising full-annulus air extraction, wherein the air is actively sucked from a full annulus of the duct under the blade (element 106, Fig. 5, the air is now actively sucked aft of the fan from multiple locations around the duct).

Regarding claim 23, Surply as modified above teaches a zero-net mass flow, wherein the sucked air is injected into a duct inlet section (element 105) above the plane for a ducted fan aircraft or directed to an exit of the duct for a fan-in-wing aircraft semi-annulusly or full-annulusly (the air is now actively sucked aft of the fan from multiple locations around the duct).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,640,986 (Surply), in view of U.S. Patent 6,899,302 (Hassan), in further view of ‘Preliminary Design of Vertical Take-Off and Landing (VTOL) UAV with Steerable Vertical Thrust Effect’ (Ping).

Regarding claim 20, Surply as modified above teaches the method of claim 18.
Surply does not teach wherein the removing sucking is conducted at a suction speed approximately equal to a rotating speed of the blade tip.
.
Allowable Subject Matter
Claim 24 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

U.S. Publication 2002/0134891 (Guillot), teaches a boundary layer country mechanism by using ejector pumps (Fig. 1a).
U.S. Patent 4,993,663 (Lahti), teaches a pump that is used to maintain laminar boundary flow on the nacelle (see fig. 2).
U.S. Publication 2019/0263529 (Edwards), teaches a perforated aircraft skin that houses a compressor (element 407, Fig. 4) that is designed to be used with a laminar flow control system.
U.S. publication 2006/0076456 (Layton), teaches a ducted fan with a device to disrupt or distort the subsequent laminar airflow induced by said air moving producer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745